United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2505
                                    ___________

George Walter Carlisle, Jr.,        *
                                    *
             Appellant,             * Appeal from the United States
                                    * District Court for the
      v.                            * Eastern District of Missouri.
                                    *
St. Charles Community College,      * [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                               Submitted: January 21, 2011
                                  Filed: February 1, 2011
                                   ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       George Carlisle, Jr., appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action against St. Charles Community
College. This court lacks jurisdiction to review the summary judgment order because
this appeal is untimely as to the final judgment, and Carlisle’s post-judgment motion
for relief from judgment was not filed in time to toll the time to appeal. See Dill v.
Gen. Am. Life Ins. Co., 525 F.3d 612, 619-20 (8th Cir. 2008). This court finds no



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
abuse of discretion in the district court’s decision to deny the post-judgment motion.
See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                         -2-